Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Preliminary Amendments filed on 03/30/20 and 06/08/20 are acknowledged. 
Claims 4-6, 8, 11-12, and 14-15 were amended.
Claims 1-15 are pending and are included in the prosecution.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/30/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13, line 2, the recitation of “root square deviation” for the abbreviation “RSD” should be amended to recite “relative standard deviation” based on Page 14, lines 16-17 of the instant specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "… wherein the hopper is preferably activated by a sensor into the powder trough”  (emphasis added). The term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites that “the neat API comprises at most 5% (w/w) of an additive” (emphasis added). It is unclear how a “neat API” can comprise an additive. Is the neat API combined with an additive? Does the pharmaceutical product comprise a neat API and an additive? Clarification and/or amendment are required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2007/0179196 A1) in view of Phan et al. (Particulate Science and Technology 2016, Vol. 34, No. 3, 271-277) and Hopkins (US 2013/0118638 A1).
The claimed invention is a method of preparing a pharmaceutical product, comprising the steps of
providing a neat active pharmaceutical ingredient (API) which complies with at least five of the following parameters (i)-(viii) as determined by using a FT 4 powder rheometer:
specific basic flow energy (sBFE) of at most 60 mJ/g;
stability index (SI) of 0.75 to 1.25;
specific energy (SE) of at most 10 mJ/g;
major principle stress at 15 kPa (MPS-15) of at most 40;
flow function at 15 kPa (FF-15) of at least 1.3;
consolidated bulk density at 15 kPa (CBD-15) of at least 0.26 g/ml;
compressibility of at most 47%; and
wall friction angle (WFA) of at most 40°;
dispensing the neat API of step (a) into a bottom part of a pharmaceutical carrier using a vacuum assisted metering and filling device; and
encapsulating the bottom part of said pharmaceutical carrier with a complementary lid part of said pharmaceutical carrier, thereby producing a pharmaceutical product.
Han et al. teach preparation of capsules ([0535]), including the title compound of Example 12 which can be administered to adult humans in the form of an amorphous Na salt in a neat drug-filled capsule, and the crystalline compound of Example 13 or an amorphous Na salt thereof ([0536]).
Han et al. do not expressly teach that the neat drug or active complies with at least five of the parameters (i)-(viii) as determined by using a FT4 powder rheometer, or by using a vacuum assisted metering and filling device, as recited in instant claim 1.
Phan et al. teach that capsules are the most popular and versatile dosage form produced in pharmaceutical compounding; and that more favorable flow properties result in more uniform and higher quality products (Abstract). Phan et al. used an FT4 Powder Rheometer to measure the flow properties of four powder excipients (Page 272, Col. 1, 2nd ¶ and Figure 1). Table 1 shows the bulk properties of the four powder excipients, including a specific energy (SE) ranging from 4.6 ± 0.7 to 6.9 ± 0.4 mJ/g, a stability index (SI) ranging from 0.9 ± 0.5 to 1.0 ± 2.2, a consolidated bulk density (CBD) ranging from 0.4 to 0.6 g/mL, a compressibility (CPS) ranging from 15.1% ± 0.2% to 42.8% ± 1.6% (Page 275), and a wall friction angle (WFA) ranging from 21.6° to 27° (Page 276, Col. 2, ¶ 2). Phan et al. teach that “Theoretically, the time to fill and pack capsules can be reduced by choosing excipients with favorable flow properties. Achieving a more efficient packing process with the choice of the right excipients, pharmacists can modify current formulas to include excipients with favorable flow properties. This will produce capsules of better quality, benefitting the ultimate users, the patients.” (Page 277, Conclusion).
Hopkins teaches a device and method for capsule filling machines that employ a vertically rotating drum containing a plurality of cavities which are designed to transport the capsule fill material to a capsule shell body (Abstract). The rotary drum rotates on its axis towards the horizontally rotating capsule filling machine carousel ([0036]). The depositing of single minitabs into each cavity may be accomplished by the use of a vacuum ([0036], [0040], FIGS. 2A, 2B, 2C, 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a neat drug-filled capsule, as taught by Han et al., in view of filling capsules with ingredients that have favorable flow properties as measured by an FT4 Powder Rheometer including SE ranging from 4.6 ± 0.7 to 6.9 ± 0.4 mJ/g, SI ranging from 0.9 ± 0.5 to 1.0 ± 2.2, CBD ranging from 0.4 to 0.6 g/mL, CPS ranging from 15.1% ± 0.2% to 42.8% ± 1.6%, and WFA ranging from 21.6° to 27°, as taught by Phan et al., and use a rotating drum and vacuum to transport capsule fill material to a capsule shell body, as taught by Hopkins, and produce the instant invention.
One of ordinary skill in the art would have been motivated to use the flow properties taught by Phan et al. in the method of preparing neat drug-filled capsules taught by Han et al. because Phan et al. teach that “Theoretically, the time to fill and pack capsules can be reduced by choosing excipients with favorable flow properties. Achieving a more efficient packing process with the choice of the right excipients, pharmacists can modify current formulas to include excipients with favorable flow properties. This will produce capsules of better quality, benefitting the ultimate users, the patients.” (Page 277, Conclusion). One of ordinary skill in the art would have found it obvious to choose neat drugs which have favorable flow properties in order to more efficiently produce capsules of better uniformity and quality. 
One of ordinary skill in the art would have found it obvious to use the rotating drum and vacuum filling of capsules as taught by Hopkins in the method of producing neat drug-filled capsules taught by Han et al. because it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in encapsulating neat drug or neat active by using the rotary drum of Hopkins in the method of Han et al. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of step (a) would have been obvious over the method of preparing a neat drug-filled capsule, as taught by Han et al. ([0535]-[0536]) in view of filling capsules with ingredients that have favorable flow properties as measured by an FT4 Powder Rheometer including the five properties of SE ranging from 4.6 ± 0.7 to 6.9 ± 0.4 mJ/g, SI ranging from 0.9 ± 0.5 to 1.0 ± 2.2, CBD ranging from 0.4 to 0.6 g/mL, CPS ranging from 15.1% ± 0.2% to 42.8% ± 1.6%, and WFA ranging from 21.6° to 27°, as taught by Phan et al. (Abstract, Page 272, Col. 1, 2nd ¶, Figure 1, Page 275 – Table 1, Page 276, Col. 2, 2nd ¶). Phan et al. also teach major principal stress (MPS) ranging from 15.6 to 18.2, and flow function (FF) coefficient (FF = σ1/σc) ranging from 1.7 to 6.2 (Page 277, Table 2). 
The limitation of parameter (ii) SI of 0.75 to 1.25 would have been obvious over the overlapping SI range of 0.4 to 3.2, as taught by Phan et al. (Page 275 – Table 1). 
The limitation of parameter (iii) SE of at most 10 mJ/g would have been obvious over the overlapping SE range of 3.9 to 7.3, as taught by Phan et al. (Page 275 – Table 1). 
The limitation of parameter (iv) major principal stress at 15 kPa (MPS-15) of at most 40 would have been obvious over the MPS ranging from 15.6 to 18.2 (Page 277, Table 2). 
The limitation of parameter (v) flow function at 15 kPa (FF-15) of at least 1.3 would have been obvious over the function (FF) coefficient (FF = σ1/σc) ranging from 1.7 to 6.2 (Page 277, Table 2).
The limitation of parameter (vi)  CBD of at least 0.26 g/mL would have been obvious over the overlapping CBD range of 0.4 to 0.6 g/mL, as taught by Phan et al. (Page 275 – Table 1). 
The limitation of parameter (vii) compressibility of at most 47% would have been obvious over the overlapping CPS range of 14.9% to 44.4%, as taught by Phan et al. (Page 275 – Table 1). 
The limitation of parameter (viii) WFA of at most 40° would have been obvious over the WFA range of 21.6° to 27°, as taught by Phan et al. (Page 276, Col. 2, ¶ 2). 
According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 1, the limitation of step (b) would have been obvious over the rotating drum (Abstract and [0036]) and vacuum used to transport capsule fill material to a capsule shell body ([0040], FIGS. 2A, 2B, 2C, 3-6), as taught by Hopkins.
Regarding instant claim 1, the limitation of step (c) would have been obvious over the method of producing a capsule which aligns the top and bottom capsule portions, as taught by Hopkins ([0043]). 
Regarding instant claim 2, the limitation of at least one of the parameters selected from parameters (i) to (iii) and at least one of the parameters selected from parameters (iv) to (vi) would have been obvious over the over the overlapping SI range of 0.4 to 3.2 (parameter (ii)), the overlapping SE range of 3.9 to 7.3 (parameter (iii), and the overlapping CBD range of 0.4 to 0.6 g/mL (parameter (vi)), as taught by Phan et al. (Page 275 – Table 1). 
Regarding instant claim 3, the limitation of at least one of the parameters is parameter (i) or (iii) would have been obvious over the over the overlapping SE range of 3.9 to 7.3 (parameter (iii)), as taught by Phan et al. (Page 275 – Table 1). The limitation of at least one of the parameters is parameter (iv) or (v) would have been obvious over the MPS ranging from 15.6 to 18.2 (parameter (iv)), and flow function (FF) coefficient (FF = σ1/σc) ranging from 1.7 to 6.2 (parameter (v)), as taught by Phan et al. (Page 277, Table 2). 
Regarding instant claim 4, the limitation of at least one of the parameters is parameter (vii) or (viii) would have been obvious over the over the overlapping CPS range of 14.9% to 44.4% (parameter (vii)) (Page 275 – Table 1), and the WFA range of 21.6° to 27° (parameter (viii)), as taught by Phan et al. (Page 276, Col. 2, ¶ 2).
Regarding instant claim 5, the limitation of an oral dosage form would have been obvious over the orally administered capsules, as taught by Han et al. ([0535]). 
Regarding instant claim 6, the limitation of the vacuum assisted metering and filling device which is a rotatable drum would have been obvious over the rotating drum, as taught by Hopkins (Abstract, [0036], [0040], FIGS. 2A, 2B, 2C, 3-6). 
Regarding instant claim 11, the limitation of the neat API comprising at most 5% (w/w) of an additive would have been obvious over the neat drug-filled capsule, which contains no additive, as taught by Han et al. ([0536]).
Regarding instant claim 12, the limitation of the dosage of the neat API in step (b) in the range of 0.1 mg to 550 mg would have been obvious over the dosages including 1, 5, 10, 15, 20, 25, 50, 75, 100, 150, 200, 250, 300, 400, and 500 milligrams of the active ingredient, as taught by Han et al. ([0536]).
Regarding instant claim 13, the limitation of dosing the neat API with a root square deviation (RSD) of less than 5% would have been obvious over the dosages including 1, 5, 10, 15, 20, 25, 50, 75, 100, 150, 200, 250, 300, 400, and 500 milligrams of the active ingredient, as taught by Han et al. ([0536]), since a relative standard deviation of less than 5% in API dosing shows a uniform product. 
Regarding instant claim 14, the limitation of the neat API consolidated in the bottom part of the pharmaceutical carrier by vibration, shaking or tapping prior to step (c) would have been obvious over the vibration means used to assist in feeding the minitabs into the cavities, as taught by Hopkins ([0035]). 
Regarding instant claim 15, the limitation of a continuous process would have been obvious over the continuous passage of the minitabs into the capsule shell body, as taught by Hopkins ([0043]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2007/0179196 A1) in view of Phan et al. (Particulate Science and Technology 2016, Vol. 34, No. 3, 271-277) and Hopkins (US 2013/0118638 A1), as applied to claims 1-6 and 11-15 above, in view of Bosshardt (BE 1010353 A5 – English machine translation).
Please note that the English machine translation of Bosshardt (BE 1010353 A5) is used in the rejection below.
Instant claim 7 is drawn to the method of claim 6, wherein the vacuum assisted metering and filling device is a rotatable drum, which is either equipped with a stirrer or with a sonic/ultrasonic device to assist metering and dispensing of the API; wherein if the vacuum assisted metering and filling device is equipped with a stirrer, the stirrer is set to 1-4 rotations per cycle; and wherein if the vacuum assisted metering and filling device is equipped with an ultrasonic device, which is a pogo or pole which pushes and breaks micro-bridging of the powder into the rotatable drum cavities, the pogo or pole applies a frequency of 10,000 Hz to 180,000 Hz.
The teachings of Han et al., Phan et al., and Hopkins are discussed above.
Han et al., Phan et al., and Hopkins do not expressly teach the limitations of a sonic/ultrasonic device to assist metering and dispensing of the API as recited in instant claim 7.
Bosshardt et al. teach a method for the manufacture of a capsule by applying vibrations of the ultrasonic type to the feeding of the products in granules and/or powder to the device used for the preparation, wherein the device comprises an ultrasonic transmitter (Abstract). The ultrasonic vibrations have a frequency between 15 and 50 kHz (between 15,000 and 50,000 Hz) (claim 5). The powder is introduced into the funnel or hopper for loading the various devices used in the actual of capsules (Page 2, ¶ 1). The vibrations of the ultrasonic type can be applied at the level of the feed hopper of a capsule filling machine, which gives rise to a surprising improvement in the flow speed and the rheological properties of the granule and/or the powder (Page 2, ¶ 6 and ¶ 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a neat drug-filled capsule, as taught by Han et al., in view of filling capsules with ingredients that have favorable flow properties as measured by an FT4 Powder Rheometer including SE ranging from 4.6 ± 0.7 to 6.9 ± 0.4 mJ/g, SI ranging from 0.9 ± 0.5 to 1.0 ± 2.2, CBD ranging from 0.4 to 0.6 g/mL, CPS ranging from 15.1% ± 0.2% to 42.8% ± 1.6%, and WFA ranging from 21.6° to 27°, as taught by Phan et al., use a rotating drum and vacuum to transport capsule fill material to a capsule shell body, as taught by Hopkins, and apply ultrasonic vibrations having a frequency of 15,000-50,000 Hz at the level of the feed hopper of a capsule filling machine, as taught by Bosshardt, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Bosshardt teaches that as the vibrations are transmitted the powder does not adhere to the walls and a compact powder is obtained with very good rheological properties in which most of the excess air is gone (Page 2, last ¶). Also, Bosshardt teaches that the ultrasonic vibrations also seem to generate an accelerated flow of the powder (Page 3, ¶ 1) and results in a more uniform production and greater homogeneity, both in terms of product contents and in terms of texture (Page 3, ¶ 2). 
Regarding instant claim 7, the limitations of the ultrasonic device to assist metering and dispensing of the API and the frequency of 10,000 Hz to 180,000 Hz would have been obvious over the application of ultrasonic vibrations having an overlapping frequency range of 15,000-50,000 Hz in a capsule filling machine, as taught by Bosshardt (Abstract and claim 5). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 8, the limitation of a powder trough equipped with a fluidization device and an ultrasonic transducer would have been obvious over the application of ultrasonic vibrations at the level of the feed hopper of a capsule filling machine which gives rise to a surprising improvement in the flow speed and the rheological properties of the granule and/or the powder, as taught by Bosshardt (Abstract, claims 1-2 and 5, Page 2, ¶s 1, 6, and 10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2007/0179196 A1) in view of Phan et al. (Particulate Science and Technology 2016, Vol. 34, No. 3, 271-277), Hopkins (US 2013/0118638 A1), and Bosshardt (BE 1010353 A5), as applied to claims 1-8 and 11-15 above, further in view of Andrews (US 4,431,070).
Instant claim 9 is drawn to the method of claim 8, wherein feeding occurs from a vibratory hopper to a powder trough, wherein the hopper is activated by a sensor, into the powder trough.
The teachings of Han et al., Phan et al., Hopkins, and Bosshardt are discussed above.
Han et al., Phan et al., Hopkins, and Bosshardt do not expressly teach that the hopper is activated by a sensor into the powder trough, as recited in instant claim 9.
Andrews teaches a method for precision weighing and filling of comminuted materials (Abstract). Andrews teaches that in the dispensing of drugs, it is very important to weight out into each vial or container precise amounts of the material for each tablet or capsule (Col. 1, lines 12-17). The method is used for dispensing medicines and drugs (Col. 1, lines 1-32). FIGS. 1-6 illustrate a weigh system in which a weigh or dump pan 10 is suspended from a conventional form of weigh sensor 12 to receive material from a feeder, which delivers the material through a feed hopper 16 into the feeder assembly 14 for delivery in a substantially continuous stream onto the weigh pan assembly 10 (Col. 3, lines 50-59). A pair of weigh sensors 12 are in a common housing 13 along with a corresponding feeder trough 15 for each of the weigh pan systems 10 (Col. 3, line 65 to Col. 4, line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a neat drug-filled capsule, as taught by Han et al., in view of filling capsules with ingredients that have favorable flow properties as measured by an FT4 Powder Rheometer including SE ranging from 4.6 ± 0.7 to 6.9 ± 0.4 mJ/g, SI ranging from 0.9 ± 0.5 to 1.0 ± 2.2, CBD ranging from 0.4 to 0.6 g/mL, CPS ranging from 15.1% ± 0.2% to 42.8% ± 1.6%, and WFA ranging from 21.6° to 27°, as taught by Phan et al., use a rotating drum and vacuum to transport capsule fill material to a capsule shell body, as taught by Hopkins, apply ultrasonic vibrations having a frequency of 15,000-50,000 Hz at the level of the feed hopper of a capsule filling machine, as taught by Bosshardt, and use sensors in the feeder trough, as taught by Andrews, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the weigh sensors used in the method disclosed by Andrews are part of the weighing apparatus which allows selected amounts of powdered or granular material to be weighed and dumped in rapid succession while minimizing to the point of eliminating material losses and inaccurate fillings (Col. 2, lines 10-15). 
Regarding instant claim 9, the limitation of the hopper activated by a sensor, into the powder trough would have been obvious over the weigh system in which a weigh or dump pan 10 is suspended from a conventional form of weigh sensor 12 to receive material from a feeder, which delivers the material through a feed hopper 16 into the feeder assembly 14 for delivery in a substantially continuous stream onto the weigh pan assembly 10, as taught by Andrews (Col. 3, lines 50-59).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2007/0179196 A1) in view of Phan et al. (Particulate Science and Technology 2016, Vol. 34, No. 3, 271-277), Hopkins (US 2013/0118638 A1), and Bosshardt (BE 1010353 A5), as applied to claims 1-8 and 11-15 above, further in view of Parks et al. (US 5,826,633).
Instant claim 10 is drawn to the method of claim 8, wherein feeding occurs from a hopper to a powder trough each equipped with a sonic device using frequencies of 100 to 1000 Hz, wherein the hopper is preferably activated by a sensor, into the powder trough.
The teachings of Han et al., Phan et al., Hopkins, and Bosshardt are discussed above.
Han et al., Phan et al., Hopkins, and Bosshardt do not expressly teach a sonic device using frequencies of 100 to 1000 Hz, as recited in instant claim 10.
Parks et al. teach a method for the metered transport of fine powders into receptacles (Abstract). The method includes using a means for fluidizing which comprises a sieve having apertures, a motor that translates the sieve at a frequency in the range from about 1 Hz to about 500 Hz, and ultrasonically vibrating a second sieve (Col. 5, lines 51-67). The second sieve is held with a hopper (Col. 7, lines 34-35). Parks et al. also teach a powder bed or a circular trough which is filled by pouring a sufficient amount of flowable powder (Col. 17, lines 42-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of preparing a neat drug-filled capsule, as taught by Han et al., in view of filling capsules with ingredients that have favorable flow properties as measured by an FT4 Powder Rheometer including SE ranging from 4.6 ± 0.7 to 6.9 ± 0.4 mJ/g, SI ranging from 0.9 ± 0.5 to 1.0 ± 2.2, CBD ranging from 0.4 to 0.6 g/mL, CPS ranging from 15.1% ± 0.2% to 42.8% ± 1.6%, and WFA ranging from 21.6° to 27°, as taught by Phan et al., use a rotating drum and vacuum to transport capsule fill material to a capsule shell body, as taught by Hopkins, apply ultrasonic vibrations having a frequency of 15,000-50,000 Hz at the level of the feed hopper of a capsule filling machine, as taught by Bosshardt, and use ultrasonic vibrations in a frequency range of about 1 Hz to about 500 Hz in a sieve which is held with a hopper, as taught by Parks et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to filling capsules or receptacles with powder material and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to use ultrasonic vibrations in the frequency of about 1 Hz to about 500 Hz as taught by Parks et al. (Col. 5, lines 51-67) in the hopper and trough which are both also taught by Parks et al. (Col. 17, lines 42-47) and have a reasonable expectation of success in accurately filling the powder material in the receptacle. 
Regarding instant claim 10, the limitation of the sonic device using frequencies of 100 to 1000 Hz would have been obvious over the ultrasonic vibrations in the overlapping frequency range of about 1 Hz to about 500 Hz as taught by Parks et al. (Col. 5, lines 51-67). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-12, and 15-18, of copending Application No. 17/600,203 (the ‘203 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of preparing a pharmaceutical product, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘203 Application recite a specific API, i.e., HDM201 (siremadlin) present as succinic acid co-crystal whereas instant claims generically recite an API. 
However, the specific API claimed in the ‘203 Application anticipates the generic API recited in the instant claims since both claim sets recite the same properties determined by an FT4 powder rheometer. 
Therefore, one of ordinary skill in the art would have found it obvious to use the specific API HDM201 (siremadlin) claimed in the ‘203 Application and arrive at the instant claims.
Since the instant application claims a method of preparing a pharmaceutical having the same properties of the API, it is obvious over the claims of the ‘203 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615